DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US Pat.10,356,761) in view of Ahn et al.(US Pat.10,333,679), and further in view of Takeda et al. (US Pub.2019/0215824).
In claims 1,7,10 Yerramalli et al. discloses a method for transmitting uplink control information of a User Equipment (UE) in a wireless communication system (see fig.10; col.20; lines 50-60; a UE 1000 includes a transmitter 1030, a receiver 1005, and a processor. In col.21; lines 65 to col.22; line 3; the UE 1000 identifies a UCI format to transmit UCI using PUCCH based on payload of the UCI) the method comprising:

transmitting the uplink control information to a base station using a specific physical uplink control channel (PUCCH) format among a plurality of PUCCH formats ( see fig.9; step 950; col.20; lines 43-46; the UE 915 transmits UCI to the base station 905 according to the identified UCI format provided in step 930, col.19; lines 35-43),
wherein the specific PUCCH format is determined based on a number of symbols used for transmission of the uplink control information in a time domain and a number of bits of the uplink control information ( see fig.9, step 935; col.19; lines 42-60; the UCI format is determined/identified based on payload of the UCI ( number of UCI bits), and PUCCH time resources corresponds to different UCI formats as shown in fig.5; col.16; lines 1-20; wherein PUCCH format 2 transmission is used in subframe 0 510; PUCCH format 3 transmission used in subframe 1 515 and PUCCH format 4 transmission is used in subframe 2 520( based on number of symbols used for transmission of UCI)) and
Yerramalli et al. does not disclose wherein the plurality of PUCCH formats comprise:
PUCCH format 0 used when the number of symbols used for transmission of the uplink control information in the time domain is 1 or 2 and the number of bits of the uplink control information is 1 or 2,

PUCCH format 2 used when the number of symbols used for transmission of the uplink control information in the time domain is 1 or 2, and the number of bits of the uplink control information is more than 2,
PUCCH format 3 or a PUCCH format 4 used when the number of symbols used for transmission of the uplink control information in a time domain is 4 or more and the number of bits of the uplink control information is more than 2; and the specific PUCCH format is transmitted within a slot comprising 14 symbols in the time domain.
Ahn et al. discloses a slot including 14 symbols (see col.4; lines 34-38). Refer to fig.2; col.5; lines 45-48 the wireless device transmits ACK/NACK on PUCCH 210 in uplink subframe n+4  using PUCCH formats 1,2,3(claim 7; the specific PUCCH format is transmitted within a slot comprising 14 symbols in the time domain). 
Ahn et al. further discloses in col.7; lines 20-35; a PUCCH format 1 is used for transmission of 1 bit or 2 bits UCI (PUCCH format 1 used when the number of UCI bits is 1 or 2); a PUCCH format 3 is used for transmission of M UCI bits; where M >2.  (PUCCH format 3 used when the number of bits of the uplink control information is more than 2); 

Even though Takedat et al. does not specifically disclose a PUCCH format 0 and PUCCH format 2 are selected based on the number of symbols is 1 or 2; as well as a PUCCH format 1 and PUCCH format 3/PUCCH format 4 are selected based on the number of symbols is 4 or more. But from the teachings shown in par[0059,0064,0055,0056,0065] of Takeda et al., it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takeda et al., 
In claim 2, Yerramalli et al. discloses wherein the specific PUCCH format is transmitted by using a PUCCH resource informed by downlink control information (DCI) among a plurality of PUCCH resources ( see col.21; line 65 to col.8; the Ue identifies UCI format for transdmitting the UCI using the PUCCH transmission via PDCCH signaling received in UL grant (step 930, fig.9)).
In claim 3, Yerramalli et al. discloses wherein the plurality of PUCCH resources are configured through a radio resource control (RRC) signal (see col.15; lines 45-50; the UE is configured to select PUCCH resources to transmit UCI via RRC signaling).
In claim 4, Yerramalli et al. discloses each of the plurality of PUCCH resources comprise
at least one of a parameter related to a first symbol to which a PUCCH is transmitted, a
parameter related to a first physical resource block (PRB) to which a PUCCH is transmitted (see col.16; lines 1-10; the PUCCH resources includes resources of subframe 0 510, subframe 1 515 and subframe 2 520), a parameter related to the number of symbols to which a PUCCH is transmitted, a parameter related to an orthogonal cover code (OCC), and a parameter related to cyclic shift (CS). Yerramalli et al. does not disclose a parameter related to a first symbol to which a PUCCH is transmitted; a parameter related to an orthogonal cover code (OCC).Takeda et al. discloses in par[0064] the UE selects an UL control channel structure to transmit UCI with different 
In claim 5, Yerramalli et al. discloses receiving data from the base station (see fig.9; step 930; col.19; lines 35-42; UE 915 receives Uplink grant from the Base station 905 including UCI format and uplink resources).
In claim 6, Yerramalli et al. discloses the uplink control information comprises
acknowledge/negative-acknowledgement (ACK/NACK) for the data ( see col.19; lines 42-46; the UE 915 transmits HARQ feedback data).
In claim 8, Yerramalli et al. discloses wherein the PUCCH format 3 does not support multiplexing with PUCCH formats transmitted by other UEs ( see fig.18; step 1815; col.30; lines 20-28; a first UE is configured to transmit UCI using a first UCI format and a second UE is configured to transmit UCI using a second UCI format). Even though the PUCCH format 3 is not specifically described here in the Yerramalli et al., but It would have been obvious to one skilled in the art before the effective filing date of the claimed 
In claim 9, Yerramalli et al. discloses wherein the PUCCH format 4 supports multiplexing with PUCCH formats transmitted by other UEs ( see fig.5; PUCCH format 4 shares with other PUCCH formats 2,3 in the TTI 505). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yin ( US Pat.8,750,143; Extended Uplink Control Information Reporting via the PUCCH).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413